DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 & 7 are objected to because of the following informalities:  claim 6 has been amended to depend from claim 5 showing “.  Appropriate correction is required.

Election/Restrictions
Newly submitted claims 13-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 does not require a plurality of blood guides on the wall of the main body and extending outward from the wall of the main body, each blood guide being oriented within a corresponding mixing chamber and being configured to direct blood to the one or more dissolvable reagent beads within the corresponding mixing chamber.  Claim 13 has separate utility such as a series of flow guides.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 & 8-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ririe et al. (US 2010/0056383).
Regarding claim 1, Ririe et al. teach:
1. A blood cartridge device comprising a main body (i.e., body of 110; see also 210) having a wall (see Figs. 5 & 6 for example), the main body comprising: 
a measuring chamber (e.g., 101) having an inlet port (e.g., 115b) located near a top of the measuring chamber and an outlet port (e.g., 138) located at a bottom of the measuring chamber; 
a mixing chamber (130) downstream from the measuring chamber (see Fig. 5 for example), the mixing chamber comprising an entrance downstream from the outlet port (see i.e., upstream of 130 in Fig. 5), the mixing chamber being in fluid communication with the measuring chamber through the outlet port and the entrance (see Fig. 5 for example), the mixing chamber containing one or more dissolvable reagent bead (34); and 
a blood guide (see e.g., one of the guides forming two lower lobes 124, 126 and one upper lobe 128 in Fig. 5) on the wall of the main body and extending outward 
With regard to limitations in claims 5 & 11 (e.g., “…the one or more dissolvable reagent beads are retained in position in the mixing chamber”, “… the retaining elements separate the one or more dissolvable reagent beads from the mixing element”, “… in order to…”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

5. The blood cartridge device of claim 1, wherein the one or more dissolvable reagent beads (34)are capable of being retained in position in the mixing chamber, and wherein the blood guide is capable of directing blood flow to a first type of the one or more dissolvable reagent beads (¶ 0048+).  
8. (Currently Amended) The blood cartridge device of claim 1, wherein the blood guide comprises an elongated ridge extending outward from the wall of the main body (see Figs. 6 & 8 for example).  
9. (Currently Amended) The blood cartridge device of claim 1, wherein the blood guide comprises an indentation in the wall of the main body (see Figs. 6 & 8 for example).  
10. (New) The blood cartridge device of claim 1, wherein the mixing chamber (130) comprises a mixing element (i.e., one of the beads 34 capable of mixing), and wherein the mixing element is disposed in the bottom portion of the mixing chamber (see Fig. 1 for example).  
11. The blood cartridge device of claim 10, wherein the mixing chamber (130) comprises more than one retaining elements (e.g., 32 and one of the guides forming two lower lobes 124, 126 and one upper lobe 128 in Fig. 5).  
12. The blood cartridge device of claim 1, further comprising a testing chamber (e.g., 432) downstream from, and in fluid communication, with the mixing chamber (see Fig. 13 for example).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383).
Regarding limitations recited in claim 2, which are directed to method of making the blood guide (e.g., “[...] formed using one of overmolding, molding, photo-etching, photolithography, laser engraving, or 3D printing”), it is noted that said limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114. 

Regarding claims 3 & 4, Ririe et al. do not explicitly teach the blood cartridge device of claim 1, wherein the blood guide is elevated a minimum of 0.5 mm above the wall of the main body of the blood cartridge device; wherein the blood guide has a minimum width of 0.5 mm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate dimension of the blood guide, such as the blood guide is elevated a minimum of 0.5 mm above the wall of the main body of the blood cartridge device; wherein .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383) in view of Redl et al. (US 2015/0316460).
Regarding claims 6 & 7, Ririe et al. teach the one or more dissolvable reagent beads are zirconium silicate beads (¶ 0044).  However, Ririe et al. do not explicitly teach the blood cartridge device of claim 5, wherein the first type of the one or more dissolvable reagent beads comprises one or more reagents of calcium chloride, polybrene, heparinase, cytochalasin D, tranexamic acid, tissue factor, or phospholipids; The blood cartridge device of claim 1, wherein the blood guide is configured to direct blood flow to a first type of the one or more dissolvable reagent beads located on one side of the mixing chamber, the first type of the one or more dissolvable reagent beads comprising one or more reagents of polybrene, cytochalasin D, tranexamic acid, or aprotinin.  

Redl et al. teach a method of measuring coagulation of blood sample using dissolvable reagent bead (microbeads) comprising heparinase and aprotinin (¶ 0015). 
.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC §112 has been withdrawn.
In response to the Applicant’s argument that Ririe et al. fail to teach “a blood cartridge device comprising a main body having a wall, the main body comprising: a measuring chamber having an inlet port located near a top of the measuring chamber and an outlet port located at a bottom of the measuring chamber; a mixing chamber downstream from the measuring chamber, the mixing chamber comprising an entrance downstream from the outlet port, the mixing chamber being in fluid communication with the measuring chamber through the outlet port and the entrance, the mixing chamber containing one or more dissolvable reagent bead; and a blood 
Ririe et al. teach, among other things, a blood cartridge device comprising a main body (i.e., body of 110; see also 210) having a wall (see Figs. 5 & 6 for example), the main body comprising: a measuring chamber (e.g., 101) having an inlet port (e.g., 115b) located near a top of the measuring chamber and an outlet port (e.g., 138) located at a bottom of the measuring chamber; a mixing chamber (130) downstream from the measuring chamber (see Fig. 5 for example), the mixing chamber comprising an entrance downstream from the outlet port (see i.e., upstream of 130 in Fig. 5), the mixing chamber being in fluid communication with the measuring chamber through the outlet port and the entrance (see Fig. 5 for example), the mixing chamber containing one or more dissolvable reagent bead (34); and a blood guide (see e.g., one of the guides forming two lower lobes 124, 126 and one upper lobe 128 in Fig. 5) on the wall of the main body and extending outward from the wall of the main body (see Figs. 5 & 6 for example), the blood guide being oriented within the mixing chamber and being capable of directing blood to the one or more dissolvable reagent beads within the mixing chamber (¶ 0048+).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the one or more dissolvable reagent beads of Ririe et al. with dissolvable reagent beads (microbeads) comprising heparinase and aprotinin, as taught by Redl et al. ¶ 0015.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798